Title: Edmund Randolph to William Bradford, Alexander Hamilton, and Henry Knox, [30 June 1794]
From: Randolph, Edmund
To: Bradford, William,Hamilton, Alexander,Knox, Henry



[Philadelphia, June 30, 1794]

The Secretary of State has the honor of informing the Secretary of the Treasury, the Secretary of War, and the Attorney General of the United States, that he has this day received a Convention bearing date the 27th. of March 1794 between Denmark and Sweden for the maintenance of the rights of neutral navigation. It is proper to notify the Gentlemen, that Mr. Jay is instructed, if he should find it necessary and expedient, to sound the Ministers of those nations at the Court of London upon this very subject.
The affair being thus unexpectedly ripened, our adjustment with Great Britain uncertain, and the confidence in Mr. Jay’s discretion, not permitting a doubt that a power upon this head would be otherwise than prudently exercised, the Secretary of State takes the liberty of submitting to the consideration of the Gentlemen, whether it may not be advantageous that the President should send a Commission and powers to some person in Europe as a Diplomatic character, for the foregoing temporary object of forming a concert with those nations: enclosing however, both the Commission and powers to Mr. Jay, who shall from his view of things in London, decide whether or not such a mission may produce good to the United States, and deliver or withold them accordingly.
June 30th. 1794.
